[Cite as Marrero v. Ohio Bur. of Motor Vehicles, 2010-Ohio-4219.]

                                      Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




EDWARD MARRERO

        Plaintiff

        v.

Case No. 2010-01298-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL               OHIO BUREAU OF MOTOR VEHICLES



         {¶ 1} On March 16, 2010, plaintiff was ordered to either pay the $25 filing fee or
to file a poverty statement. Plaintiff has failed to comply with the court order. Therefore,
plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R. 41(B)(1). The
court shall absorb the costs of this case.




                                                          ________________________________
                                                          DANIEL R. BORCHERT
                                                          Deputy Clerk
cc:
Edward Marrero                                            Ohio Bureau of Motor Vehicles
16883 Lanier Avenue                                       1970 West Broad Street
Strongsville, Ohio 44136                                  Columbus, Ohio 43216-6520

Filed 5/4/10
Sent to S.C. reporter 9/2/10